DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the amendment dated 18 March 2021, the following has occurred: Claims 1, 11, 17, and 21 have been amended. 
Claims 1-4, 6-14, and 16-21 are pending.

Priority
This application does not claim priority to any other patent document and is thus afforded a priority date corresponding to the filing date of 18 March 2014.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, and 16-21 are rejected for lack of adequate written description. 
Claims 1, 11, and 17 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to 
Specifically, the claims recite (Claim 1 being representative) “(i) executing…a first search of one or more first data structures stored in one or more first distributed data repositories, the one or more first data structures having predefined data fields for entry of medical information, wherein the first search is configured to obtain one or more particular first data structures…, and (ii) executing…a second search of one or more second data structures stored in one or more second distributed data repositories to obtain one or more particular second data structures…;…executing a third search of one or more databases for identifiers representing consumers referred to the recipient service provider;
The as-filed disclosure is silent as to (1) a first, second, and third search of one or more first data structures, one or more second data structures, and one or more databases, respectively, and (2) first or second data structures. Regarding (1), there is no disclosed search of data structures or databases in the as-filed disclosure. The term “search” or equivalents thereof only appears in the as-filed disclosure in reference to searching referrals, not medical record notes that are used to request a referral (see e.g., Spec. Pg. 7, Ln. 29 to Pg. 8, Ln. 5). Regarding (2), the phrase “data structure” or equivalent thereof does not appear in the as-filed disclosure. As such this constitutes new matter.
By virtue of their dependence from Claim 1, 11, or 17, this basis of rejection also applies to dependent Claims 2-4, 6-10, 12-4, 16, and 18-21.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 11, 16, 17, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Vahle et al. (U.S. Pre-Grant Patent Publication No. 2013/0046551) in view of Moore (U.S. Pre-Grant Patent Publication No. 2004/0044546) in view of Orf et al. (U.S. Pre-Grant Patent Publication No. 2012/0304054) in view of Easterhaus et al. (U.S. Pre-Grant Patent Publication No. 2013/0282397).

REGARDING CLAIM 1
Vahle discloses the claimed method performed by one or more processing devices, comprising:
receiving, from a client device associated with a referring service provider, a referral request to refer a consumer to a recipient service provider, with the recipient service provider comprising a service provider to whom the consumer is referred; [Para. 0032 discloses that a consult order (referral request) is initiated by an ordering provider to a receiving provider (a recipient service provider) on behalf of a patient (a consumer). Para. 0071 discloses that the order request is inputted into an ordering provider’s computer (a client device associated with a referring service provider).]
wherein the referral request includes information that specifies (a) a type of medical record note to be transmitted to the recipient service provider and […]; [Para. 0038, 0066 teaches that a provider is specified (information that specifies a type of medical record note) as part of the consultation order generation process. Para. 0034, 0038 teaches that a provider-specific form (a type of medical record note, which is undefined by the Applicant) is generated based on the selected provider.]
based on receipt of the referral request, [Para. 0038, 0041 teaches that a type of order form is searched based on the selection of a provider for the referral.]
(i) extracting the information that specifies (a) the type of medical record note to be transmitted to the recipient service provider and […]; [Para. 0032, 0038 teaches that the selection is used by the practice management system to search for the particular form, meaning that the data is necessarily extracted.]
(ii) executing, using the information extracted from the referral request that includes information specifying (a) the type of medical record note to be transmitted to the recipient service provider and […], a first search of one or more first data structures stored in one or more first distributed data repositories, the one or more first data structures having predefined data fields for entry of medical information, wherein the first search is configured to obtain one or more particular first data structures having predefined data fields for entry of medical information corresponding to the type of medical note specified by the information extracted from the referral request and […], and [Item 316, 318, Fig. 3, Para. 0038, 0039 teaches that a provider-specific form (a medical record note, which is undefined) is selected from multiple forms using the information received (and thus extracted) by the practice management system. Each of the forms are interpreted to have fields and selecting the form is interpreted as a search of one or more first data structures.]
(iii) executing, based on the extracted information specifying (a) the type of medical record note to be transmitted to the recipient service provider and […], a second search of one or more second data structures stored in one or more second distributed data repositories to obtain one or more particular second data structures that each include fields structuring data representing medical information for insertion into the predefined data fields of the obtained one or more particular first data structures; [Para. 0038, 0041 teaches that a provider-specific form is selected. Para. 0041 teaches that clinical data (medical information) is accessed from the practice management system EHR (one or more second data repositories) and utilized in the provider-specific form (the requested type of medical record note). This is interpreted as a search of a data structure of the EMR and the EMR is interpreted as a data repository. Fig. 11, Para. 0041 teaches that data for a particular patient is selected, meaning that the patient is identified when accessing the EMR.]
generating the type of medical record note that comprises data fields for entry of medical data and that was specified by the information that was extracted from the referral request, [Para. 0038, 0041 disclose that the selected order form is completed using the stored information (i.e., the received and stored information in the practice management system). The order form of Vahle is interpreted to contain fields, there being no indications as to what the fields must or must not entail.] 
wherein generating the type of medical record note specified by the information that was extracted from the referral request comprises correlating the medical information structured by fields of the one or more particular second data structures from the one or more second distributed data repositories with the predefined data fields of the one or more particular first data structures from the one or more first distributed data repositories; [Para. 0038, 0041 teaches that in formulating and filling out the provider-specific form includes using the form data (one or more particular first data structures) and the patient data (one or more particular second data structures). This is interpreted as correlating the data.]
transmitting the referral request and generated medical record note to a computing device associated with the recipient service provider, wherein the generated medical record note comprises the data fields for entry of medical data; and [Para. 0043, 0088 discloses that the consult order and the completed order form are sent to the consultant / receiving provider computer.]
[…].
Vahle may not explicitly teach
receiving…(b) a consumer identifier;
extracting…(b) the consumer identifier from the referral request;
executing…using…(b) the consumer identifier…is related to a particular consumer identifier extracted from the referral request
executing, based on…(b) the consumer identifier
receiving...a user authenticated by the identifier of the recipient service
the user authenticated by the identifier
the user authenticated by the identifier
Moore at Para. 0054 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to log into a referral system and enter patient identifying information into the referral system and to use this information as part of a referral note generation
receiving…(b) a consumer identifier; [Moore at Para. 0054 teaches a referral system that receives patient identifying information.]
extracting…(b) the consumer identifier from the referral request; [Morre at Para. 0054 teaches that the patient identifying information is used as part of the generation of a referral note (the order form of Valhe) meaning that the data is extracted.]
executing…using…(b) the consumer identifier [Moore at Para. 0054 teaches that the generation of a referral note (the search of Vahle) occurs after entry of patient identifying information, which is interpreted to mean that the data is used (there being no indication how the consumer identifier is used as part of the search).] …is related to a particular consumer identifier extracted from the referral request [Morre at Para. 0054 teaches that the generation of a referral note occurs after entry of patient identifying information which is interpreted to mean that the referral note is “related to” (whatever that means) the generation of the referral note.]
executing, based on…(b) the consumer identifier [Moore at Para. 0054 teaches generating a referral note based on entry of the patient’s identifying information. The Examiner notes that there is no indication in the claim how the insertion of medical information is “based on” the consumer identifier.]
receiving information from a user authenticated by the identifier of the recipient service [Moore at Para. 0055, 0059 teaches that a specialist (the receiving provider of Vahle) providing a consultation to a referred patient logs into the system (interpreted as authentication by an identifier) and enters information.]
the user authenticated by the identifier [Moore at Para. 0055, 0059 teaches that a specialist providing a consultation to a referred patient logs into the system and enters information into the system.]
the user authenticated by the identifier [Moore at Para. 0055, 0059 teaches that a specialist providing a consultation to a referred patient logs into the system and is provided information via a GUI.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the referral generation and transfer system of Vahle to log into a referral system and enter patient identifying information into the referral system and to use this information as part of a referral note generation as taught by Moore, with the motivation of decreasing errors, omissions, missing information, duplication, re-work, inefficiency, suboptimal quality, poor service, and high cost in a secure environment (see Moore at Para. 0004).
Vahle/Moore may not explicitly teach 
granting access to an online referring service provider portal that enables direct input into the online referring service provider portal of information related to a visit of the consumer to the recipient service provider, with the input information promoting continuity of medical care between the referring service provider and the recipient service provider;
[...]
wherein the information comprises data corresponding to medical data entered into the data fields of the generated medical record note;
receiving an indication that the user [...] of the recipient service has finished entering data into the data fields;
determining a first data field of the data fields is not complete; and
in response to determining the first data field of the data fields is not complete, notifying the user [...] of the recipient service that the first data field of the data fields is not complete.
Orf at Fig. 3, 10, 14, 15, Para. 0040, 0056, 0061, 0065, 0073, 0074, 0077 teaches that it was old and well known in the art of healthcare communications, at the time of filing, to provide access to a patient note template that allows for input of patient information and which provides indication when information is missing from the note
granting access to an online referring service provider portal that enables direct input into the online referring service provider portal of information related to a visit of the consumer to the recipient service provider, with the input information promoting continuity of medical care between the referring service provider and the recipient service provider; [Orf at Para. 0040, 0056 teaches that a user/physician (the receiving provider of Vahle) enters information into an online clinical assessment and noting system (the practice management system of Vahle), thus the user/physician is granted assess. The note is interpreted as being “related to” a visit of a patient to the user/physician. The Examiner notes that “with the input information promoting...” is an intended use of the entered information that is not required to occur and does not materially limit the claim.]
[...]
wherein the information comprises data corresponding to medical data entered into the data fields of the generated medical record note; [Orf at Para. 0056, 0061 teaches that information (the information of Vahle/Moore) is entered into fields of a note template (the provider-specific form of Vahle).]
receiving an indication that the user [...] of the recipient service has finished entering data into the data fields; [Orf at Para. 0056, 0061 teaches that information is added to the note template by sections. Fig. 3, Para. 0073, 0074 teaches that a section is selected which is interpreted as an indication that the user has completed the previous section (i.e., finished entering data). Fig. 10 further teaches an update note button while Fig. 14, 15 and associated text describes a “save note” button, both of which are also interpreted as indication of completion of a note. See also Para. 0065.]
determining a first data field of the data fields is not complete; and [Orf at Para. 0061, 0077 further teaches that sections (interpreted as having data fields) that do not have required input (i.e., are incomplete) are indicated by an icon which means that the completion status is determined.]
in response to determining the first data field of the data fields is not complete, notifying the user [...] of the recipient service that the first data field of the data fields is not complete. [Orf at Para. 0061, 0077 teaches that an icon/alert indicating the completion status is displayed.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the referral generation and transfer system of Vahle having the logging into a referral system and entry of patient identifying information into the referral system and use of this information as part of a referral note generation of Moore to provide access to a patient note template that allows for input of patient information and which provides indication when information is missing from the note as taught by Orf, with the motivation of providing a more comprehensive patient record and facilitate improved patient diagnosis and treatment (see Orf at Para. 0003)
Assuming, arguendo, that the provider-specific form of Vahle does not equate to a type of medical note (which, again, is undefined as to what it must or must not entail), it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the selection of a note template (Para. 0061) of Orf  with the provider-specific form of Vahle since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the selected note template of Orf (see Orf at Para. 0061) for the provider-specific form of Vahle (see Vahle at Para. 0038). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Vahle/Moore/Orf may not explicitly teach
executing a third search of one or more databases for identifiers representing consumers referred to the recipient service provider;
generating rendering data that, when rendered on a display device of the computing device, displays, in a graphical user interface of the online referring service provider portal, visual representations of the identifiers,
wherein each of the visual representations includes a selectable link, selection of which causes display of consumer data uniquely identified by an identifier represented by a visual representation for which a link is selected,
wherein the consumer data includes […information…]; and
restricting access to the graphical user interface to only those users authenticated by an identifier of the recipient service provider.
Easterhaus at Fig. 3, Para. 0028, 0035, 0043, 0044, 0049, 0051-0055, 0058 teaches that it was old and well known in the art of healthcare communications, at the time of filing, to collect referrals from server data store corresponding to patient identifiers, generate and display a workflow displaying a selectable link to that includes the patient identifier, and only provide access to authorized/authenticated providers
executing a third search of one or more databases for identifiers representing consumers referred to the recipient service provider; [Easterhaus at Para. 0028, 0035, 0044 teaches a control server having a data store (one or more databases) implementing a referral service. Easterhaus at Para. 0049 teaches that the referral service (and thus the data store) is accessed to determine patients (consumers) that have been referred to a provider (a third search; the referral of Vahle). Easterhaus at Para. 0051 teaches that referral orders include patient identifying information (identifiers representing patients). Any referrals for a particular provider necessarily include patient identifiers. See, e.g., Easterhaus at Fig. 3.]
generating rendering data that, when rendered on a display device of the computing device, displays, in a graphical user interface of the online referring service provider portal, visual representations of the identifiers, [Easterhaus at Fig. 3, Para. 0043, 0052, 0054 teaches display of a unified patient referral worklist (rendering data/a GUI) on a provider’s computer (a display of a computing device; the consultant / receiving provider computer of Vahle). The worklist is displayed and thus generated. Easterhaus at Fig. 3, Para. 0051 teaches that the worklist includes the patient names (identifiers).]
wherein each of the visual representations includes a selectable link, selection of which causes display of consumer data uniquely identified by an identifier represented by a visual representation for which a link is selected, [Easterhaus at Fig. 3, Para. 0055 teaches that the worklist is a series of selectable rows (a selectable link) corresponding to each referral and displays the patient identifier. Easterhaus at Para. 0058 teaches that selection of a referral displays additional information about the referral.]
wherein the consumer data includes […information…]; and [Easterhaus at Para. 0058 teaches that selection of a referral displays information about the referral.]
restricting access to the graphical user interface to only those users authenticated by an identifier of the recipient service provider. [Easterhaus at Para. 0054 teaches that access to the worklist is limited to authorized/authenticated providers.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the referral generation and transfer system of Vahle having the logging into a referral system and entry of patient identifying information into the referral system and use of this information as part of a referral note generation of Moore having the provision of access to a patient note template that allows for input of patient information and which provides indication when information is missing from the note of Orf to collect referrals from server data store corresponding to patient identifiers, generate and display a workflow displaying a selectable link to that includes the patient identifier, and only provide access to authorized/authenticated providers as taught by Easterhaus, with the motivation of improving the quality of patient care (see Easterhaus at Para. 0004).
Vahle/Moore/Orf/Easterhaus may not explicitly teach that the additional information displayed upon selection of a particular referral includes the generated medical note; however, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the provider-specific form information of Vahle with the displayed data of Easterhaus since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in either Vahle or Easterhaus. Displaying provider-specific form information (as taught by Vahle at Para. 0038) does not change or affect the normal display of information upon selection of a referral of Easterhaus (see Easterhaus at Para. 0058). Displaying of information upon selection of a referral would be performed the same way even with the addition of provider-specific form information. Since the functionalities of the elements in Vahle and Easterhaus do not interfere with each other, the results of the combination would be predictable.

REGARDING CLAIM 6
Regarding Claim 1, Vahle/Moore/Orf/Easterhaus discloses the claimed method performed by one or more processing devices. Vahle/Moore/Orf/Easterhaus further teaches 
receiving, through the online referring service provider portal, the referral request. [Vahle at Abstract, Para. 0028, 0043 discloses that the receiving provider receives the referral via the system (the online referring service provider portal).]


REGARDING CLAIM 7
Regarding Claim 1, Vahle/Moore/Orf/Easterhaus discloses the claimed method performed by one or more processing devices. Vahle/Moore/Orf/Easterhaus further teaches 
generating information for a graphical user interface that is displayed through the online referring service provider portal, with the graphical user interface comprising: [Vahle at Fig. 4 et seq. discloses that the system utilizes a GUI.]
information indicative of a listing of consumers being treated by the referring service provider; [Easterhaus at Fig. 3, Para. 0054, 0055 teaches a listing of patients associated with a provider.]
for at least one of the consumers being treated by the referring service provider, [Vahle at Para. 0035 discloses that a patient for a referral is selected. Easterhaus at Para. 0058 teaches that a patient is selected.]
a first visual representation of a name of the least one of the consumers being treated by the referring service provider; [Vahle at Fig. 8A discloses that a patient name is displayed.]
a second visual representation of a name of a recipient service provider to whom the least one of the consumers being treated by the referring service provider is referred; and [Vahle at Fig. 8A discloses that the receiving provider name is displayed.]
a third visual representation of an icon of a medical record note of the least one of the consumers being treated by the referring service provider, with selection of the icon causing the medical record note of the least one of the consumers being treated by the referring service provider to be displayed. [Vahle at item 810, 820, 840, Fig. 8A and item 841, Fig. 8B discloses that a select chart note button presented which takes the user to the chart/assessment.]

REGARDING CLAIM 8
Regarding Claim 1, Vahle/Moore/Orf/Easterhaus discloses the claimed method performed by one or more processing devices. Vahle/Moore/Orf/Easterhaus further teaches
wherein executing, based on the extracted information specifying (a) the type of medical record note and (b) the consumer identifier, a second search of one or more second data structures stored in one or more second distributed data repositories to obtain one or more particular second data structures that each include fields structuring data representing medical information for insertion into the predefined data fields of the obtained one or more particular first data structures comprises one or more of:
obtaining consumer reported medical information, with the consumer reported medical information being based on the consumer providing answers to one or more medical questionnaires; [Easterhaus at Para. 0060 teaches that patient data includes a pre-visit questionnaire completed by the patient. The patient data is interpreted as the information used to select the receiving provider of Vahle.]
obtaining service provider reported information; and 
obtaining electronic dictation information that comprises information that is generated through speech to text software.

REGARDING CLAIM(S) 11
Claim(s) 11 is/are analogous to Claim(s) 1, thus Claim(s) 11 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Vahle further teaches that its features are software-implemented features and that the software is implemented via a computer having a processor and a computer-readable storage medium [see at least Vahle, Para. 0113, 0118].

REGARDING CLAIM(S) 16
Claim(s) 16 is/are analogous to Claim(s) 6, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

REGARDING CLAIM(S) 17
Claim(s) 17 is/are analogous to Claim(s) 1, thus Claim(s) 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Vahle further teaches that its features are software-implemented features and that the software is implemented via a computer having a processor and a computer-readable storage medium [see at least Vahle, Para. 0113, 0118].


REGARDING CLAIM 21
Regarding Claim 21, Vahle/Moore/Koo/Easterhaus discloses the claimed method performed by one or more processing devices. Vahle/Moore/Koo/Easterhaus further teaches 
wherein the one or more first data structures having predefined data fields for entry of medical information include one or more medical note templates. [Vahle at Para. 0038 teaches that provider-specific forms (one or more medical note templates) are stored on the practice management system. The Examiner notes that “one or more medical note templates” are not described as to what they must or must not entail.]
Alternatively, the storage of one or more medical note templates would have been prima facie obvious to one having skill in the art based on the teaching of Vahle. The above limitation claims labels that do not result in a manipulative difference between the labels of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the labels were substituted with nothing. Because Vahle teaches that data is stored on the practice management system, substituting the labels applied to the stored data of the claimed invention for the labels applied to the stored data of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the labels applied to the stored data of the prior art with any other labels because the results would have been predictable. The Examiner notes that whether or .

Claims 2, 12, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Vahle et al. (U.S. Pre-Grant Patent Publication No. 2013/0046551) in view of Moore (U.S. Pre-Grant Patent Publication No. 2004/0044546) in view of Orf et al. (U.S. Pre-Grant Patent Publication No. 2012/0304054) in view of Easterhaus et al. (U.S. Pre-Grant Patent Publication No. 2013/0282397) in view of Homchowdhury et al. (U.S. Pre-Grant Patent Publication No. 2012/0278103).

REGARDING CLAIM 2
Regarding Claim 1, Vahle/Moore/Koo/Easterhaus discloses the claimed method performed by one or more processing devices. Vahle/Moore/Koo/Easterhaus may not explicitly teach  
receiving, through the online referring service provider portal, information indicative of one or more files to be uploaded to the electronic medical record of the consumer.
Homchowdhury at Para. 0025, 0068, 0079 teaches that it was old and well-known in the art of computerized healthcare at the time of filing to receive information indicative of a user selection of an audio file to upload and add to a patient’s EHR, in order to provide for an efficient and effective means of saving information to a patient’s medical history. Homchowdhury teaches
receiving, through the online referring service provider portal, information indicative of one or more files to be uploaded to the electronic medical record of the consumer. [Homchowdhury at Para. 0025, 0068, 0079 teaches that a user may upload an audio file which is saved to the patient’s EHR.] 
The Examiner notes that the claim does not require actual uploading of a file, merely information indicative of one or more files to be uploaded.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the referral generation and transfer system of Vahle having the logging into a referral system and entry of patient identifying information into the referral system and use of this information as part of a referral note generation of Moore having the provision of access to a patient note template that allows for input of patient information and which provides indication when information is missing from the note of Orf having the collection of referrals from server data store corresponding to patient identifiers, generation and display of a workflow displaying a selectable link to that includes the patient identifier, and provision of access to only authorized/authenticated providers of Easterhaus to have included the ability to upload a file to a patient’s EHR as taught by Homchowdhury, with the motivation of providing an efficient and effective means of saving information to a patient’s medical history.

REGARDING CLAIM(S) 12 AND 18
Claim(s) 12 and 18 is/are analogous to Claim(s) 2, thus Claim(s) 12 and 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

Claims 3, 13, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Vahle et al. (U.S. Pre-Grant Patent Publication No. 2013/0046551) in view of Moore (U.S. Pre-Grant Patent Publication No. 2004/0044546) in view of Orf et al. (U.S. Pre-Grant Patent Publication No. 2012/0304054) in view of Easterhaus et al. (U.S. Pre-Grant Patent Publication No. 2013/0282397) in view of Smith (U.S. Pre-Grant Patent Publication No. 2012/0116816).

REGARDING CLAIM 3
Regarding Claim 1, Vahle/Moore/Orf/Easterhaus discloses the claimed method performed by one or more processing devices. Vahle/Moore/Orf/Easterhaus may not explicitly teach 
receiving, through the online referring service provider portal, information indicative of one or more messages to be transmitted from the recipient service provider to the referring service provider; and 
receiving, through the online referring service provider portal, information indicative of one or more messages to be transmitted from the referring service provider to the recipient service provider. 
Smith at 0051, 0068, 0069 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to receive communications from members of a participating patient care group
receiving, through the online referring service provider portal, information indicative of one or more messages to be transmitted from the recipient service provider to the referring service provider; and [Smith at Para. 0051, 0068, 0069 teaches that all participants, which includes referring physician and selected participants (i.e., specialists; the receiving provider of Vahle), provide input data (interpreted as one or more messages to be transmitted) that each of the other participants can view.]
receiving, through the online referring service provider portal, information indicative of one or more messages to be transmitted from the referring service provider to the recipient service provider. [Smith at Para. 0051, 0068, 0069 teaches that all participants, which includes referring physician and selected participants (i.e., specialists; the receiving provider of Vahle), provide input data (interpreted as one or more messages to be transmitted) that each of the other participants can view.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the referral generation and transfer system of Vahle having the logging into a referral system and entry of patient identifying information into the referral system and use of this information as part of a referral note generation of Moore having the provision of access to a patient note template that allows for input of patient information and which provides indication when information is missing from the note of Orf having the collection of referrals from server data store corresponding to patient identifiers, generation and display of a workflow displaying a selectable link to that includes the patient identifier, and provision of access to only authorized/authenticated providers of Easterhaus to receive communications from members of a participating patient care group as taught by Smith, with the motivation of 

REGARDING CLAIM(S) 13 AND 19
Claim(s) 13 and 19 is/are analogous to Claim(s) 3, thus Claim(s) 13 and 19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3.

Claims 4, 14, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Vahle et al. (U.S. Pre-Grant Patent Publication No. 2013/0046551) in view of Moore (U.S. Pre-Grant Patent Publication No. 2004/0044546) in view of Orf et al. (U.S. Pre-Grant Patent Publication No. 2012/0304054) in view of Easterhaus et al. (U.S. Pre-Grant Patent Publication No. 2013/0282397) in view of Koo (U.S. Pre-Grant Patent Publication No. 2006/0106644).

REGARDING CLAIM 4
Regarding Claim 1, Vahle/Moore/Orf/Easterhaus discloses the claimed method performed by one or more processing devices. Vahle/Moore/Orf/Easterhaus may not explicitly teach
receiving, through the online referring service provider portal, information indicative of an outcome of an evaluation of the consumer by one or more of a service provider associated with an institution and the recipient service provider; and 
causing an electronic medical record of the consumer to be updated with the received information. 
Koo at Fig. 10, Para. 0048 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to receive a response letter from a consultant and to store the response letter in the patient’s medical record
receiving, through the online referring service provider portal, information indicative of an outcome of an evaluation of the consumer by one or more of a service provider associated with an institution and the recipient service provider; and [Koo at Fig. 10, Para. 0048 teaches that a response letter is sent from receiving provider to the system.]
causing an electronic medical record of the consumer to be updated with the received information. [Koo at Fig. 10, Para. 0048 teaches that the response letter is stored in the patient's medical record.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the referral generation and transfer system of Vahle having the logging into a referral system and entry of patient identifying information into the referral system and use of this information as part of a referral note generation of Moore having the provision of access to a patient note template that allows for input of patient information and which provides indication when information is missing from the note of Orf having the collection of referrals from server data store corresponding to patient identifiers, generation and display of a workflow displaying a selectable link to that includes the patient identifier, and provision of access to only authorized/authenticated providers of Easterhaus to receive a response letter from a .

Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Vahle et al. (U.S. Pre-Grant Patent Publication No. 2013/0046551) in view of Moore (U.S. Pre-Grant Patent Publication No. 2004/0044546) in view of Orf et al. (U.S. Pre-Grant Patent Publication No. 2012/0304054) in view of Easterhaus et al. (U.S. Pre-Grant Patent Publication No. 2013/0282397) in view of Alban et al. (U.S. Pre-Grant Patent Publication No. 2002/0062229).

REGARDING CLAIM 9
Regarding Claim 1, Vahle/Moore/Orf/Easterhaus discloses the claimed method performed by one or more processing devices. Vahle/Moore/Orf/Easterhaus may not explicitly teach  
generating information for a graphical user interface that when rendered on a client device displays: 
a control, selection of which causes a recordation of speech information that is dictated by a medical provider of the consumer; 
receiving text information that is converted from the dictated speech information and an identifier for the consumer; and
causing, based on the identifier, an electronic medical record of the consumer to be updated with the received text information. 

generating information for a graphical user interface that when rendered on a client device displays: [Alban at Fig. 3, 4 and Para. 0041 teaches a GUI.]
a control, selection of which causes a recordation of speech information that is dictated by a medical provider of the consumer; [Alban at Fig. 3, 4 and Para. 0041 teaches that the GUI displays a Voice On icon (a control) that records speech when selected.]
receiving text information that is converted from the dictated speech information and an identifier for the consumer; and [Alban at Fig. 3, 4 and Para. 0041 teaches that the recorded speech is converted to text, thus it is received.]
causing, based on the identifier, an electronic medical record of the consumer to be updated with the received text information. [Alban at Fig. 3, 4 and Para. 0033 teaches that the note is stored in the patient record.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the referral generation and transfer system of Vahle having the logging into a referral system and entry of patient identifying information into the referral system and use of this information as part of a referral note generation of Moore having the provision of access to a patient note template that allows for input of patient information and which provides indication when information is missing from the 

REGARDING CLAIM 10
Regarding Claim 1, Vahle/Moore/Orf/Easterhaus discloses the claimed method performed by one or more processing devices. Vahle/Moore/Orf/Easterhaus further teaches
generating information for a graphical user interface that when rendered on a client device displays: [Easterhaus at Fig. 8 teaches a GUI.]
a visual representation of an electronic medical record of the consumer; and [Easterhaus at Fig. 8, Para. 0041, 009 teaches displaying a patient record (a patient’s EMR).]
[…].
Motivation to combine Vahle/Moore/Orf/Easterhaus was presented with respect to Claim 1 and is reiterated herewith. 
Vahle/Moore/Orf/Easterhaus may not explicitly teach that the GUI displays
a control, selection of which causes 
(i) a recordation of dictation information that is dictated by a medical provider of the consumer, and 
(ii) the electronic medical record to be updated with the dictation information. 
Alban at Fig. 3, 4, Para. 0033, 0041 teaches that it was old and well-known in the art of computerized healthcare at the time of filing to display a “Voice On” icon which a user may select to cause the system to record the user’s speech and convert the speech to text, in order to provide for an efficient and effective means of saving information to a patient’s medical history
a control, selection of which causes [Alban at Fig. 3, 4 and Para. 0041 teaches display of a Voice On icon that records speech upon selection.]
(i) a recordation of dictation information that is dictated by a medical provider of the consumer, and [Alban at Fig. 3, 4 and Para. 0041 teaches that recorded speech is converted to text.]
(ii) the electronic medical record to be updated with the dictation information. [Alban at Fig. 3, 4 and Para. 0033 discloses that a note is stored in patient record.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the referral generation and transfer system of Vahle having the logging into a referral system and entry of patient identifying information into the referral system and use of this information as part of a referral note generation of Moore having the provision of access to a patient note template that allows for input of .

Response to Arguments
Rejections under 35 U.S.C. § 112
Regarding the written description rejection of Claims 1, 8, 11, and 17, the Examiner has considered the Applicant’s arguments; however, these arguments are not persuasive. Applicant asserts that Para. 0015, 0038, and Fig. 8 of the published application provide support for the identified features. The Examiner has reviewed these paragraphs of Applicant’s published application (U.S. Pre-Grant Patent Publication No. 2015/0269316) and can find no mention of (1) the distinctly-claimed data repositories, (2) the distinctly-claimed data structures, (3) the first data structure having “predefined data fields for entry of medical information,” (4) the second data structure including fields for insertion into the fields of the first data structure, or (5) a separate (third) search for consumer identifiers that have been referred. As such the rejection is maintained.

Rejections under 35 U.S.C. § 103
Regarding the primary rejection of Claims 1, 11, and 17, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment.
Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Sadeghi (U.S. Pre-Grant Patent Publication No. 2014/0365239) which discloses a system that analyzes a radiology report in order to determine whether there is any missing information called for by a guideline.
Thesman (U.S. Pre-Grant Patent Publication No. 2012/0329015) which discloses a system that analyzes a patient’s medical record for completeness and provides a warning if required.
Minter et al. (U.S. Pre-Grant Patent Publication No. 2014/0046692) which discloses a centralized system that allows a medical practice to track all of its referrals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626